Citation Nr: 1819856	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-31 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2. Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a lung disorder, to include asbestosis.

3. Whether new and material evidence has been received to reopen the issue of entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran was afforded a hearing in May 2017 before the undersigned, and a hearing transcript has been associated with the record.

The Board has modified the Veteran's claims to encompass all acquired psychiatric disorders raised by the record, to include both PTSD and bipolar disorder. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

The decision below addresses the Veteran's petition to reopen his previously denied claims. The underlying service connection claims, as well as the claim of service connection for an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2007 rating decision last denied service connection for a lung disorder and hearing loss.

2. Evidence received since the last final rating decision is neither cumulative nor redundant of the evidence then of record and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a lung disorder, to include asbestosis.

3. Evidence received since the last final rating decision is neither cumulative nor redundant of the evidence then of record and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for hearing loss.


CONCLUSIONS OF LAW

1. The September 2007 rating decision that last denied service connection for a lung disorder and hearing loss is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. The evidence received subsequent to the September 2007 rating decision is new and material; and the claim of service connection for a lung disorder, to include asbestosis is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The evidence received subsequent to the September 2007 rating decision is new and material; and the claim of service connection for hearing loss is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108. See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156 (a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

In a September 2007 rating decision, the RO denied the Veteran's claims of service connection for a lung disorder, to include asbestosis, and hearing loss. The reason for the denial of the claims was that there was no evidence of a current diagnosis of a lung disorder or in-service occurrence or nexus to service for hearing loss.  

The appellant was notified of the adverse decisions and of his procedural rights by letter in September 2007. He did not appeal the decisions or submit new and material evidence within a year of their issuance. Thus, the September 2007 rating decision is final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017).

The evidence of record at the time of the last final rating decision included service medical records, post-service treatment records and Social Security Administration records with associated treatment reports. 

The evidence received since the last final September 2007 rating decision includes  current VA medical treatment records documenting abnormal lung findings and follow-up care and evaluation for COPD; and private pulmonology records including a chest CT scan. Newly received evidence regarding the Veteran's hearing loss includes records documenting abnormal hearing and the issuance of hearing aids; a March 2014 VA examination assessing the nature and etiology of the Veteran's hearing disorder; and various statements from the Veteran, including reports of loud noise exposure in service due to his MOS as a gunner. Finally, the Veteran's May 2017 hearing transcript before the undersigned is now of record. 

This evidence is new, as it was not part of the record at the time of the September 2007 rating decision. It is also material, as it relates to unestablished facts necessary to substantiate the claims. Specifically, the evidence demonstrates that the Veteran has a current lung disability, including a lung nodule and abnormal findings. Furthermore, it contains evidence that the underlying lung condition may be asbestosis. Regarding the Veteran's hearing loss, the new evidence demonstrates that the Veteran was exposed to artillery noise in service, and has a current hearing disability for which he was given hearing aids. Therefore, the Board finds that the evidence is new and material, and the claims are reopened.


ORDER

The claim of entitlement to service connection for a lung disorder, to include asbestosis, is reopened.

The claim of entitlement to service connection for hearing loss is reopened.


REMAND

Acquired Psychiatric Disorder

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Board finds that the evidence of record contains evidence suggesting a link between the Veteran's claimed psychiatric disorder and service. The Veteran asserts that his psychiatric disorder is related to military service in the U.S. Navy, where he contends that he was the victim of military sexual trauma (MST). While the Veteran's service treatment records are negative for treatment, complaints or diagnosis of MST, and his personnel records are negative for any reports of sexual assault, the Board notes the presence in the claims file of pertinent probative evidence. In particular, the Veteran testified that while he reported the incident in service, "it never got documented aboard the ship, and it just got swept away ... and the chief petty officer didn't take any actions against [his alleged assailant]." See May 2017 hearing transcript. This testimony corroborates prior accounts to Dr. S.P., for instance, who treated the Veteran in September 2014, and documents in her treatment note the same circumstances as reported by the Veteran at his hearing. However, there is presently insufficient evidence of record to decide the claim.

VA treatment records reflect that in July 1984, the Veteran was admitted to a VA hospital because of depression. In January 1985, the Veteran had a VA psychology follow-up, and was diagnosed with adjustment disorder, mixed personality disorder, and depression with antisocial features. During another hospitalization in January 1985, the Veteran was diagnosed with adjustment disorder. However, noted as one of his symptoms was sexual preoccupation. A September 1988 discharge summary similarly indicates that the Veteran was admitted with a diagnosis of suicidal depression with suicidal ideations. 

A private therapy note in June 2007 shows that the Veteran was evaluated and diagnosed with depressive disorder. The therapist stated pertinently that she has concerns about PTSD, and recommended the Veteran follow up for further psychiatric evaluation and therapy. 

In January 2010, the Veteran underwent a diagnostic assessment of his mental health conditions. The Veteran reported the same military sexual trauma he later reported to Dr. S.P. and  referenced during his 2017 hearing. He was diagnosed with PTSD at that time, and the onset of his symptoms was noted to be longstanding, since the age of 21 when the Veteran was in service. The treatment provider stated specifically that the Veteran's PTSD symptoms are due to his experience while on board a ship when he was in the Navy. In July 2010, the Veteran's VA treatment provider wrote a letter confirming the Veteran's diagnosis of PTSD and referencing the circumstances of the MST. The Veteran's symptoms were noted as temper spells, isolative behavior, and recurrent dreams of sexual trauma. Finally, based on the evaluation, the treatment provider stated that it is more likely than not that the Veteran's PTSD symptoms are the result of his experiences in service. 

In August 2014, the Veteran was afforded a VA examination to assess the nature and etiology of his claimed PTSD. The Veteran again conveyed the same stressor of MST in service, and the stressor was noted by the examiner to meet a criterion adequate to support the diagnosis of PTSD. However, the examiner stated there was no evidence of any markers of MST in the military record and concluded that the Veteran does not meet the diagnostic criteria for PTSD or any mental disorder that conforms with DSM-5. In so finding, the examiner merely stated that the Veteran did not receive mental health treatment until ten years after discharge from the military, and that the totality of the chart suggests that many of the Veteran's symptoms are "characterological" in nature.

The Board finds that the August 2014 VA PTSD examination is inadequate, as the examiner failed to consider the multiple diagnoses of psychiatric disorders assigned to the Veteran since service, including a diagnosis of both PTSD and depressive disorder, and failed to discuss these diagnoses in the opinion provided. Thus, remand is required to obtain an adequate examination addressing all the Veteran's diagnosed psychiatric disorders, to include PTSD.

The Board notes that the MST qualifies as personal assault. Accordingly, if there is a diagnosis of PTSD, the examiner must follow the guidance for PTSD based on in-service personal assault. The RO must also consider the regulations for claims of PTSD based on personal assault in readjudicating the claim. See 38 C.F.R. § 3.304 (f)(5); M21-1, Part III, Subpart iv, Chapter 4, Section O, Topic 4 (January 4, 2018).

Lung Disorder

The Board notes first and foremost that the Veteran was not afforded a VA examination for his claim of entitlement to service connection for a lung disorder, to include asbestosis. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. See 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Review of the claims file reflects that the Veteran testified he was exposed to asbestos while serving on a Navy ship. In fact, he testified that the asbestos was right above him in the sleeping quarters of the vessel. See March 2017 hearing testimony. 

The record also contains a treatment note from Dr. C.L.J, a pulmonologist, who in July 2007 interpreted an X-ray of the Veteran's chest. Pertinently, Dr. C.L.J. stated that given the Veteran's history of asbestos exposure and the appropriate latent period, he does have parenchymal changes, which are within a reasonable degree of medical certainty diagnostic of a history of asbestos exposure and underlying asbestosis. 

Therefore, the Board finds that VA is duty-bound to afford the Veteran the appropriate VA examinations to evaluate the etiology of his claimed lung disability. 38 U.S.C. § 5103A (d) (2012). The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Hearing Loss

The Board notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

The Veteran was afforded a VA examination for his claimed hearing disability in March 2014. While the examiner confirmed the diagnosis of a current hearing loss disability, she also opined that she cannot determine the etiology of the hearing loss without resorting to mere speculation. In support of this conclusion, the examiner essentially states that without an audiogram with frequency specific information near the date of discharge from the military, it is not  possible to determine if the Veteran's hearing decreased while in service or not without resorting to speculation. 

Review of the March 2014 VA examination shows that the examiner made no mention of the Veteran's MOS or his exposure to loud noises in service, including artillery fire. As such, the Board finds the March 2014 VA examination to be inadequate. See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service noise exposure and his current disability). Therefore, the Veteran must be afforded a new VA examination with a clear etiological opinion supported by an adequate rationale.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and private treatment records. All attempts to obtain these records should be documented. 

2. Following completion of the above, afford the Veteran VA examinations to determine the etiology of the claimed acquired psychiatric disorder, to include PTSD and bipolar disorder; lung disability, to include asbestosis; and hearing loss. The claims folder should be made available to the examiners for review in connection with the examinations, and the examiners should acknowledge such review in the examination reports.

Psychiatric disorder-The examiner must examine the Veteran and assign a diagnosis for each psychiatric disorder he experiences. For each such disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder is caused or aggravated by the Veteran's active service, including the reported MST. The examiner must specifically discuss the multiple diagnoses assigned to the Veteran during the appeal period, including PTSD, adjustment disorder, and depression.

Further, if there is a diagnosis of PTSD, the examiner must follow the guidance for PTSD based on in-service personal assault. See 38 C.F.R. § 3.304(f)(5).

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The examiner must provide a complete rationale for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

Lung disorder-The examiner must examine the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed lung disorder, to include asbestosis, is related to the Veteran's active service. In rendering this opinion, the examiner must specifically discuss the Veteran's treatment, including the July 2007 diagnosis of asbestosis, and the contentions raised by the Veteran regarding his claimed lung disorder. The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

Hearing loss-The examiner must examine the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed hearing loss is related to the Veteran's active service. In rendering this opinion, the examiner must specifically discuss the Veteran's MOS of gunner's mate, his conceded exposure to loud noises in service, and his medical treatment records, as well as any other contentions raised by the Veteran regarding his claimed hearing disorder. The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

The examiners must provide a complete rationale for all opinions and conclusions expressed.

If any examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Thereafter, readjudicate the Veteran's claims based on the new evidence of record. If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


